Case: 20-60520     Document: 00515794455        Page: 1   Date Filed: 03/24/2021




           United States Court of Appeals
                for the Fifth Circuit                              United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                     March 24, 2021
                                 No. 20-60520
                                                                     Lyle W. Cayce
                                                                          Clerk
   Gerylouis Nguhlefeh Njilefac,

                                                                    Petitioner,

                                     versus

   Merrick Garland, U.S. Attorney General,

                                                                  Respondent.


                     Petition for Review of an Order of the
                         Board of Immigration Appeals
                             BIA No. A201 428 259


   Before King, Smith, and Haynes, Circuit Judges.
   Haynes, Circuit Judge:
         Gerylouis Nguhlefeh Njilefac seeks review of a decision of the Board
   of Immigration Appeals (the “Board”) denying his motion for
   reconsideration. Nguhlefeh Njilefac primarily argues that the Board did not
   adequately consider two declarations indicating that his counsel did not
   receive certain documents related to the proceedings.       Because these
   declarations do not sufficiently rebut the presumption that his counsel
   received the documents the Board sent, we DENY the petition for review.
Case: 20-60520      Document: 00515794455          Page: 2    Date Filed: 03/24/2021




                                    No. 20-60520


          Nguhlefeh Njilefac, a native and citizen of Cameroon, sought asylum,
   withholding of removal, and protection under the Convention Against
   Torture in the United States on the grounds that he faced persecution due to
   his affiliation with an opposition political party in his home country. After an
   immigration judge denied his claims in an oral judgment, he appealed to the
   Board. In connection with that appeal, the Board mailed his counsel a
   briefing schedule, a transcript of the proceedings before the immigration
   judge, and the immigration judge’s written decision. Those documents were
   sent to the same address the Board had sent other materials, including a
   receipt of Nguhlefeh Njilefac’s notice of appeal. But, according to Nguhlefeh
   Njilefac, his counsel did not receive the documents and, therefore,
   Nguhlefeh Njilefac’s counsel did not file a brief.
          Approximately three months later, the Board upheld the immigration
   judge’s decision, resolving Nguhlefeh Njilefac’s arguments as they were
   raised in his notice of appeal. The Board’s decision was sent to the same
   address the Board had sent all the other materials. Nguhlefeh Njilefac’s
   counsel received the decision.             Nguhlefeh Njilefac then sought
   reconsideration on due process grounds, claiming that the earlier alleged
   non-delivery left his counsel unable to adequately prepare arguments in the
   appeal. In connection with that motion, Nguhlefeh Njilefac submitted two
   declarations (one from his counsel and one from another attorney who shared
   the same mailbox) stating that his counsel never received the relevant
   documents.     Those two declarations were signed “under penalty of
   perjury”—but did not represent that the statements were “true and
   correct.” The attorney who shared the mailbox explained: “The postman
   delivers my mail into the same box as for [the law firm representing
   Nguhlefeh Njilefac]. Staff from either of our offices may collect mail.
   Neither I nor my staff, to my knowledge, have seen or received any mail




                                          2
Case: 20-60520         Document: 00515794455              Page: 3       Date Filed: 03/24/2021




                                          No. 20-60520


   pertaining to . . . Nguhlefeh Njilefac . . . .” 1 (emphasis added). Nguhlefeh
   Njilefac’s attorney stated that she “searched [her] office thoroughly” and
   did not receive the documents. However, nothing was said about whether
   any staff persons in that office had been surveyed to see if they received the
   documents. Neither attorney statement, then, conclusively negated the
   possibility their staff received the documents in question.
           The Board denied Nguhlefeh Njilefac’s motion, concluding that
   Nguhlefeh Njilefac had not overcome the presumption that the documents
   were delivered and stating that the submitted declarations were not sworn
   affidavits; the documents had been sent to Nguhlefeh Njilefac’s counsel’s
   address of record; the documents were not returned as undelivered; and
   Nguhlefeh Njilefac’s counsel had apparently received other materials from
   the Board sent to the same address. Nguhlefeh Njilefac timely petitioned our
   court for review.
           We have jurisdiction to review the Board’s decision denying
   Nguhlefeh Njilefac’s motion for reconsideration under 8 U.S.C. § 1252(a).
   See Kucana v. Holder, 558 U.S. 233, 253 (2010). We review the Board’s
   decision on a motion for reconsideration or a motion to reopen 2 for abuse of


           1
                A statement that something is true “to [an individual’s] knowledge”
   communicates that the individual lacks personal familiarity with the matter asserted. Such
   a statement, without more, therefore has no evidentiary value. See, e.g., Henderson v. Dep’t
   of Pub. Safety & Corr., 901 F.2d 1288, 1296 (5th Cir. 1990) (concluding that an affidavit
   made “to the best of [declarant’s] knowledge and belief” was not based on personal
   knowledge and was therefore “legally insufficient” to prove the truth of its contents);
   Lopez-Carrasquillo v. Rubianes, 230 F.3d 409, 414 (1st Cir. 2000) (same); Garmon v.
   Lumpkin Cnty., 878 F.2d 1406, 1408–09 (11th Cir. 1989) (same); see also Am.’s Best Inns,
   Inc. v. Best Inns of Abilene, L.P., 980 F.2d 1072, 1074 (7th Cir. 1992) (per curiam) (“[O]nly
   [an] affidavit made on personal knowledge has any value (‘to the best of my knowledge and
   belief’ is insufficient).”).
           2
              There is some debate between the parties whether Nguhlefeh Njilefac’s motion
   is better characterized as a motion for reconsideration or as a motion to reopen. Although




                                                3
Case: 20-60520        Document: 00515794455             Page: 4      Date Filed: 03/24/2021




                                        No. 20-60520


   discretion. INS v. Doherty, 502 U.S. 314, 322–23 (1992); Nunez v. Sessions,
   882 F.3d 499, 505 (5th Cir. 2018) (per curiam). We will not overturn the
   Board’s decision to deny either type of motion unless the decision is
   “capricious, racially invidious, utterly without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” 3 Nunez, 882 F.3d at 505 (internal quotation
   marks and citation omitted). We defer to the Board’s factual findings if they
   are supported by substantial evidence and will not overturn a factual
   determination “unless the evidence compels a contrary conclusion.” Id.
   (internal quotation marks and citation omitted). Moreover, even if the Board
   erred at some point in its analysis, we can still uphold its ultimate decision if
   “there is no realistic possibility” that the Board’s conclusion would have
   been different absent the error. Enriquez-Gutierrez v. Holder, 612 F.3d 400,
   407 (5th Cir. 2010) (internal quotation marks and citation omitted).
           Against this backdrop, Nguhlefeh Njilefac primarily contends that the
   Board incorrectly determined that his counsel had received the briefing
   schedule, transcript, and written decision. He takes particular aim at the
   Board’s treatment of the declarations he submitted, arguing that the Board
   erroneously disregarded them because they were not sworn affidavits.
           We generally presume that mailed documents reach their intended
   recipient. Nunez, 882 F.3d at 506; see also In re Eagle Bus Mfg., Inc., 62 F.3d
   730, 735 (5th Cir. 1995). Even assuming arguendo that the Board erred by


   litigants typically bring a motion to reopen when alleging nonreceipt of documents, the
   difference between the two types of motions has no impact on the resolution of this case—
   the Board’s decision did not turn on the title of Nguhlefeh Njilefac’s motion and, in any
   event, our review is essentially the same with respect to either motion. See Zhao v.
   Gonzales, 404 F.3d 295, 303 (5th Cir. 2005).
           3
            We note that these types of motions are particularly disfavored in immigration
   proceedings. Doherty, 502 U.S. at 322–23.




                                              4
Case: 20-60520         Document: 00515794455                Page: 5       Date Filed: 03/24/2021




                                           No. 20-60520


   giving the declarations less weight than sworn affidavits (or by otherwise
   disregarding them), 4 the Board did not abuse its discretion in concluding that
   Nguhlefeh Njilefac failed to rebut the presumption of delivery.                           The
   declarations submitted by Nguhlefeh Njilefac’s counsel and his counsel’s
   officemate stated only that the counsel had not received the relevant
   documents—which is typically insufficient to cast doubt on a delivery,
   especially where, as here, our review is highly deferential and especially since
   it is not clear that staff did not receive the relevant documents. In re Eagle
   Bus, 62 F.3d at 735 (noting that, although it can create a fact issue, “[a] denial
   of receipt is insufficient to rebut a presumption that proper notice was
   given”); see also Mauricio-Benitez v. Sessions, 908 F.3d 144, 150 (5th Cir.
   2018) (concluding that the Board did not err in determining that the
   presumption of delivery applied notwithstanding a party’s affidavit
   indicating nonreceipt); Nunez, 882 F.3d at 507 (concluding that the Board


           4
               The parties both seem to think that the Board did not consider the declarations at
   all, but it appears that the Board may have simply found the “declarations” less credible
   because they were not sworn-to. We generally treat a declaration made “under penalty of
   perjury” the same as a sworn affidavit so long as it “substantially” follows a particular
   form. 28 U.S.C. § 1746 (giving such a declaration “like force and effect” to a sworn
   affidavit).
             As relevant to this case, however, our circuit does not appear to have addressed
   either: (1) whether a “declaration” passes muster if, as here, it was made “under penalty
   of perjury” but does not represent that its contents are “true and correct,” thereby failing
   to comply with the full text of § 1746; or (2) whether a “declaration” that fails to comply
   with all of the requirements of § 1746 must be treated as equally credible to a sworn affidavit.
   Cf. Nissho-Iwai Am. Corp. v. Kline, 845 F.2d 1300, 1306 (5th Cir. 1988) (concluding that a
   declaration that did not include either phrase did not comply with § 1746 because it
   “allow[ed] the affiant to circumvent the penalties for perjury”); Ion v. Chevron USA, Inc.,
   731 F.3d 379, 382 n.2 (5th Cir. 2013) (considering a qualifying declaration as equivalent to
   a sworn affidavit in determining whether a genuine issue of material fact existed for the
   purposes of a motion for summary judgment). We need not answer those questions today;
   even if we treat the declarations at issue here as equivalent to sworn affidavits in all
   respects, Nguhlefeh Njilefac fails to rebut the presumption of delivery under the relevant
   standard of review.




                                                  5
Case: 20-60520        Document: 00515794455              Page: 6       Date Filed: 03/24/2021




                                         No. 20-60520


   did not err in determining the presumption of delivery applied to documents
   sent to a party’s mailing address but were alleged not to have reached their
   intended recipient due to “failed internal workings of a household”).
           Moreover, the Board’s decision was supported by substantial contrary
   evidence in the record indicating that the documents had been delivered. As
   the Board indicated, the documents were not returned as undelivered, and
   previous materials (including the Board’s earlier decision) had been sent to
   the same address, apparently without difficulty. These facts reinforce the
   presumption that the documents reached Nguhlefeh Njilefac’s counsel’s
   office. We therefore hold that the Board’s conclusion that the presumption
   of delivery applied was not “so irrational that it [wa]s arbitrary.” 5 Id. at 505
   (internal quotation marks and citation omitted). Indeed, these facts are
   enough to demonstrate that there is “no realistic possibility” that the Board
   would have granted Nguhlefeh Njilefac’s motion even if it had treated the
   declarations as equivalent to sworn affidavits. Enriquez-Gutierrez, 612 F.3d
   at 407 (internal quotation marks and citation omitted).
           Nguhlefeh Njilefac’s argument that the Board should have
   reconsidered its decision in light of the declarations therefore fails. Because
   the Board acted within its discretion in applying the presumption of delivery,
   Nguhlefeh Njilefac’s remaining arguments—all stemming from the alleged
   nonreceipt of the documents and his alleged inability to file a responsive
   brief—also fail. See, e.g., Tima v. Gonzales, 156 F. App’x 717, 719 (5th Cir.
   2005) (per curiam) (rejecting due process challenges related to a party’s



           5
             For the first time on appeal, Nguhlefeh Njilefac asserts that something out of the
   ordinary could have nonetheless happened with respect to this particular delivery—
   specifically, that the documents could have been part of a batch of mail that had been
   scattered on the side of the road—but that contention is nowhere to be found in the
   declarations he actually submitted to the Board.




                                                6
Case: 20-60520     Document: 00515794455          Page: 7    Date Filed: 03/24/2021




                                   No. 20-60520


   alleged nonreceipt of immigration hearing transcripts because the party did
   not present sufficient evidence suggesting nonreceipt).
         Accordingly, we DENY the petition for review.




                                        7